Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Chin et al. (US 2014/0236193), Yamamoto et al. (US 7,144,401), and Ryan (US 2006/0282088) (see office action dated 5/6/2020) fails to disclose, or fairly suggest, in combination with the remaining limitations of the claim, a suturing device comprising a head defining one or more ferrule holders and a tissue bite area and a needle comprising a flywheel portion and one or more curved arms extending from the flywheel portion, wherein the flywheel portion and the one or more curved arms are monolithic and wherein a mass of the flywheel portion is greater than or equal to the mass of the one or more curved arms of the needle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 8/12/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771